Petitioner in brief argues the questions in the record as though the case were in this court by direct appeal and not merely to review the opinion of the Court of Appeals. It is well settled that questions not treated or considered by the Court of Appeals do not come within the rule established by this court to authorize their review. Jackson v. State,217 Ala. 563, 117 So. 157; Trawick v. State, 217 Ala. 149,115 So. 79; Ex parte L.  N. R. R. Co., 176 Ala. 631, 58 So. 315.
Petitioner's brief does not challenge any principle of law stated in the opinion of the Court of Appeals, and is largely a reproduction of his brief submitted to that court. This court upon such review does not make an original examination of the record of the proceedings in the circuit court to determine if such record shows error, apart from the principles stated by the Court of Appeals. Parham v. State, 217 Ala. 398,116 So. 418.
Writ denied.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur.